DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Campbell (reg. 69,087) on 2/11/2021.

The application has been amended as follows: 
1. (Currently Amended) A method for managing failures in a plurality of building management system nodes of a building management system of a building, the method comprising: 
selecting, by a first building management system node, a second building management system node from the plurality of building management system nodes to perform a computing job to determine one or more values for the building management system; 
sending, by the first building management system node, the computing job to the second building management system node for the second building management system node to determine the one or more values for the building management system; 
receiving, by the first building management system node, progress messages from the second building management system node, wherein the progress messages indicate the status of the second building management system node for determining the one or more values; 
sending one or more components of the computing job from the second building management system node to a third building management system node in response to a determination, by the second building management system node, that one or more devices of the second building management system node have gone offline or encountered a failure; 
generating, by the second building management system node, the one or more values for the building management system based on results of the one or more components of the computing job generated by and received from the third building management system node; [[and]] 
; and 
controlling, by one or more of the plurality of building management system nodes, building equipment associated with the building to control an environmental condition of the building based on the one or more values determined by the third building management system node.
	2. (Canceled)  
	9. (Currently Amended)  A building management system of a building for managing failures in a plurality of building management system nodes of the building management system comprising a first building management system node and a second building management system node, wherein the first building management system node comprises a processing circuit configured to: 
select [[a]]the second building management system node from the plurality of building management system nodes to perform a computing job to determine one or more values for the building management system; [[and]]
send the computing job to the second building management system node for the second building management system node to determine the one or more values for the building management system; and
receive progress messages from the second building management system node, wherein the progress messages indicate the status of the second building management system node for determining the one or more values; 
wherein the second building management system node comprises a processing circuit configured to:
send one or more components of the computing job from the second building management system node to a third building management system node in response to a determination, by the second building management system node, that one or more devices of the second building management system node have gone offline or encountered a failure; 
generate the one or more values for the building management system based on results of the one or more components of the computing job generated by and received from the third building management system node; and 
; and
wherein at least one of the plurality of building management system nodes is configured to control building equipment associated with the building to control an environmental condition of the building based on the one or more values determined by the third building management system node.
	10. (Canceled)  
	17. (Currently Amended) A computer implemented method for managing failures in a plurality of building management system nodes of a building management system of a building, the method comprising: 
selecting, by a processing circuit of a first building management system node, a second building management system node from the plurality of building management system nodes to perform a computing job to determine one or more values for the building management system; 
sending, by the processing circuit of the first building management system node, the computing job to the second building management system node for the second building management system node to determine the one or more values for the building management system; 
receiving, by the processing circuit of the first building management system node, progress messages from the second building management system node, wherein the progress messages indicate the status of the second building management system node for determining the one or more values; 
sending one or more components of the computing job from the second building management system node to a third building management system node in response to a determination, by the second building management system node, that one or more devices of the second building management system node have gone offline or encountered a failure; 
generating, by the second building management system node, the one or more values for the building management system based on results of the one or more components of the computing job generated by and received from the third building management system node; [[and]] 
sending the one or more values for the building management system from the second building management system node to the first building management system node as a result of the computing job; and
controlling, by one or more of the plurality of building management system nodes, building equipment associated with the building to control an environmental condition of the building based on the one or more values determined by the third building management system node.

18. (Canceled)  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lo, Murthy, Mongeau, Alatorre, and the prior art of record fail to teach or suggest, individually or in combination, sending one or more components of the computing job from the second building management system node to a third building management system node in response to a determination, by the second building management system node, that one or more devices of the second building management system node have gone offline or encountered a failure; generating, by the second building management system node, the one or more values for the building management system based on results of the one or more components of the computing job generated by and received from the third building management system node; and sending the one or more values for the building management system from the second building management system node to the first building management system node as a result of the computing job, in combination with the remaining limitations as set forth in each respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119